


Exhibit 10.23

 

FIRST AMENDMENT

TO THE

SEED CAPITAL MANAGEMENT AGREEMENT

 

This First Amendment (this “First Amendment”) effective as of December 31, 2014
to that certain Seed Capital Management Agreement dated as of October 8, 2014,
by and among MILLPENCIL LIMITED, a company limited by shares organized under the
laws of England and Wales and located at 5th Floor, Millennium Bridge House,
2 Lambeth Hill, London EC4V 4GG, United Kingdom (together with its successors
and permitted assigns, “Millpencil”), MILLPENCIL (US) LP, a Delaware limited
partnership (together with its successors and permitted assigns, “MPL”), with a
registered office address of 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808, OLD MUTUAL (US) HOLDINGS INC., a Delaware corporation (together
with its successors, “OM(US)H”), located at 200 Clarendon Street, 53rd Floor,
Boston, MA 02116, OLD MUTUAL PLC, a company limited by shares organized under
the laws of England and Wales and located at 5th Floor, Millennium Bridge House,
2 Lambeth Hill, London EC4V 4GG, United Kingdom (together with its successors
and permitted assigns, “OM plc”) and MPL (UK) Limited, a company limited by
shares organized under the laws of England and Wales and located at Millennium
Bridge House, 2 Lambeth Hill, London EC4V 4GG, United Kingdom (together with its
successors and permitted assigns, “MPLUK2”). Capitalized terms not defined
herein shall have the meaning given to such terms in the Seed Capital Management
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 2(c) of the Seed Capital Management Agreement,
Millpencil has agreed to assign certain assets (the “Assignable Assets”) to
MPLUK2 prior to December 31, 2014 (the “Assignment Deadline Date”);

 

WHEREAS, the parties to the Seed Capital Management Agreement desire that the
Assignment Deadline Date be extended until December 31, 2017; and

 

WHEREAS, the Seed Capital Management Agreement may be only amended, modified or
supplemented by a written agreement executed by the parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.              Section 2(c) of the Seed Capital Management Agreement shall be
replaced in its entirety with the following:

 

“(c)                                                    On or before
December 31, 2017, Millpencil shall assign to MPLUK2 or its designee (i) all of
the Seed Capital Investments which have theretofore been managed by OM(US)H
under this Agreement on behalf of Millpencil and, upon such transfer, MPLUK2 or
its designee shall succeed to all of Millpencil’s rights, and assume all of
Millpencil’s obligations thereafter arising under Sections 2 and 3 of this
Agreement with respect to such

 

--------------------------------------------------------------------------------


 

Seed Capital Investments; and (ii) all of Millpencil’s general partnership
interest in MPL (which represents 99% of the outstanding equity of MPL), free
and clear of all liens, claims and encumbrances.  On or prior to January 15,
2018, OM plc shall assign to a newly-formed Subsidiary of MPLUK2 all of its
limited partnership interest in MPL (which represents 1% of the equity of MPL),
free and clear of all liens, claims and encumbrances.”

 

2.              The Seed Capital Management Agreement and this First Amendment
shall be read together and shall have the same effect as if the provisions of
the Seed Capital Management Agreement and the First Amendment were contained in
one agreement.  Any provision of the Seed Capital Management Agreement not
amended by this First Amendment shall remain in full force and effect as
provided in the Seed Capital Management Agreement immediately prior to the date
hereof.

 

3.              This First Amendment may be executed in any number of
counterparts with the same effect as if each party had signed the same document,
and all counterparts shall be construed together and shall constitute the same
instrument.  Delivery of an executed counterpart of this First Amendment by
facsimile transmission or by electronic delivery in portable document format
(“.pdf”) or tagged image file format (“.tiff”) shall be equally effective as
delivery of an original manually executed counterpart and the receiving party or
parties may rely on the receipt of any counterpart of this First Amendment so
executed and delivered as if such original had been received.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above stated.

 

Old Mutual (US) Holdings Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Millpencil Limited

 

 

 

 

 

By:

 

 

 

 

 

 

 

Millpencil (US) LP

 

By Millpencil Limited, its General Partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

MPL (UK) Limited

 

 

 

 

 

By:

 

 

 

 

 

 

 

Old Mutual plc

 

 

 

 

 

By:

 

 

 

3

--------------------------------------------------------------------------------
